Citation Nr: 0933083	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-38 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for cancer of the 
tongue


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1980, September 1980, and September 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In the August 
1980 rating decision, the RO denied service-connection for a 
right knee disability.  In the September 1980 rating 
decision, the RO denied service-connection for a low back 
disability.  In the September 2005 rating decision, the RO 
denied service-connection for cancer of the tongue.  

In his Substantive Appeal, the Veteran requested a hearing 
before a member of the Board.  In a letter dated in March 
2008, the Veteran withdrew his request for a hearing.  In a 
July 2009 letter, the RO informed the Veteran that a hearing 
before a member of the Board had been scheduled for later 
than month.  An entry in the Veterans Appeals Control and 
Locator System (VACOLS) indicates that the Veteran did not 
appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2004 rating decision, the RO denied service 
connection for right knee and low back disabilities after 
first stating that these claims had been reopened.  In order 
to reopen a claim, a previous decision addressing such claim 
must have become final.  38 U.S.C.A. § 5108.  Although the RO 
denied service connection for a right knee disability, in an 
August 1980 rating decision, and denied service connection 
for a low back disability, in a September 1980 rating 
decision, those decisions have not become final.  

In August 1980, the RO denied the Veteran's claim for service 
connection for a right knee disability.  The Veteran 
initiated an appeal of that decision by filing a notice of 
disagreement in August 1980, the RO issued a statement of the 
case in September 1980, and the Veteran perfected his appeal 
by filing a VA Form 9 in October 1980.  

It is unclear why the Veteran's appeal of that decision did 
not reach the Board.  However, as there is no evidence that 
he withdrew the appeal, that August 1980 decision did not 
become final.  In essence, his present appeal is from that 
August 1980 decision.  

In September 1980, the RO denied the Veteran's claim for 
service connection for a low back disability.  Hand written 
on that decision is "Vet informed of this Rtg in SOC of 9-
30-80."  Of record is a Statement of the Case, mailed to the 
Veteran on September 30, 1980.  At the end of a list of dated 
paragraphs on page 2 of that Statement of the Case is a 
statement indicating that the Veteran's claim for service 
connection for a back disability was denied.  The statement 
of the case, however, only directly addresses only the 
Veteran's right knee disability (see first page of the 
September 1980 Statement of the Case).  

There is no indication in the claims file that the Veteran 
was provided with notice as to his appellate rights with 
regard to that September 1980 denial of his claim for a low 
back disability until the RO sent a VA Form 4107 to him in 
February 2004.  See In re Fee Agreement of Cox, 10 Vet. App. 
361, 375 (1975), vacated on other grounds, 149 F.3d 1360 
(Fed. Cir. 1998); see also Cook v. Principi, 318 F.3d 1334, 
1340 (Fed. Cir. 2002).  Hence, the time period to appeal that 
decision was tolled until February 2004.  The Veteran timely 
appealed the decision in April 2004.  This means that his 
present appeal is from that September 1980 decision.  

In a writing received by the RO in October 2003, the Veteran 
stated as follows: "Then in 1981, Social Security started me 
on 100% disability."  The claims file is absent for evidence 
that VA has made efforts to obtain pertinent records from the 
Social Security Administration (SSA).  VA has a duty to 
obtain all relevant records identified by the claimant, 
including records held by a Federal department or agency.  38 
U.S.C.A. § 5103A (b) (West 2002).  On remand, the veteran's 
SSA disability records should be obtained and associated with 
the claims file.  If the records are not obtainable, a 
negative reply should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.

2.  Then, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
regarding the issues as cited above.  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




